Case 4:20-mc-00038-ALM-CMC Document 14 Filed 04/29/20 Page 1 of 2 PageID #: 127



                             IN THE UNITED STATES DISTRICT COURT
                               OF THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  DAVID FOLKENFLIK; NATIONAL                            §
  PUBLIC RADIO, INC.; EDITH                             §
  CHAPIN; LESLIE COOK; AND                              §
  PALLAVI GOGOI                                         §         Civil Action No. 4:20-mc-00038
                                                        §         Judge Mazzant/Magistrate Judge Craven
  V.                                                    §
                                                        §         Ancillary to No. 4:18-cv-442-ALM-CMC
  KIM SAMS                                              §


                                                        ORDER


           The above-referenced miscellaneous cause of action was referred to the undersigned United

  States Magistrate Judge for pre-trial purposes in accordance with 28 U.S.C. § 636. The following

  motion is before the Court:

           Movants’ Motion to Compel Kim Sams to Comply With FED. R. CIV. P. 45
           Subpoena (Docket Entry # 12).

  Following the March 17, 2020 Order Transferring Case from the Northern District of Texas,

  Movants David Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie Cook, and Pallavi

  Gogoi (collectively, “NPR”) filed the above motion in this Court on March 27, 2020. Pursuant to

  Local Rule CV-7, a party opposing a motion has fourteen days (twenty-one days for summary

  judgment motions) from the date the motion was served in which to file a response and any

  supporting documents, after which the court will consider the submitted motion for decision. Local

  Rule CV-7(e). As of this date, Kim Sams has not filed a response to the motion.1


           1
             Local Rule CV-7(d) provides a “party’s failure to oppose a motion in the manner prescribed herein creates
  a presumption that the party does not controvert the facts set out by movant and has no evidence to offer in opposition
  to the motion.”
Case 4:20-mc-00038-ALM-CMC Document 14 Filed 04/29/20 Page 2 of 2 PageID #: 128



            Accordingly, it is
 .
            ORDERED that on or before Tuesday, May 5, 2020 at 8:30 a.m., Kim Sams shall file a

     response to Movants’ Motion to Compel Kim Sams to Comply With FED. R. CIV. P. 45 Subpoena

     (Docket Entry # 12). Any reply to the response shall be filed on or before May 8, 2020 at noon and

     any surreply shall be filed on or before May 11, 2020 at 8:30 a.m. It is further

            ORDERED that failure to file a response within the time prescribed may result in an Order

     granting the motion.

            IT IS SO ORDERED.

            SIGNED this 29th day of April, 2020.




                                                          ____________________________________
                                                          CAROLINE M. CRAVEN
                                                          UNITED STATES MAGISTRATE JUDGE




                                                      2
